





Exhibit 10.2




PROMISSORY NOTE




PRINCIPAL AMOUNT:

$80,000.00




INTEREST RATE:

10.00%




BORROWER:

ETHOS ENVIRONMENTAL, INC.




LENDER:

MKM OPPORTUNITY MASTER FUND, LIMITED




DUE DATE:

ON OR BEFORE THE SIX MONTH ANNIVERSARY HEREOF




PAYMENT:

$80,000 AND ANY ACCRUED INTEREST SHALL BE DUE BY 5:00PM PACIFIC TIME ON OR
BEFORE THE DUE DATE




DATE OF EXECUTION:

October 13, 2009







1.

Principal Repayment. For value received, Borrower hereby promises to pay to
Lender the principal amount of $80,000 (the “Principal Amount”) with 10% simple
interest thereon.




2.

Payment Terms. Borrower shall pay the principal as follows:




(a)

Initial Payment. Borrower acknowledges that Lender has advanced total
consideration valued at $80,000 on or prior to the date of execution hereof;
and,




(b)

Balloon Payment. The Borrower shall repay the Principal Amount plus the accrued
interest on or before the six (6) month anniversary of the date of execution of
this Note.




3.

Default. Borrower will be in default if any of the following occur:




(a)

Borrower breaks any promise Borrower has made to Lender in this Note or Borrower
fails to perform promptly at the time and strictly in the manner provided in
this Note;




(b)

Any representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf in connection with this Note is false or misleading in any
material respect; or,




(c)

A receiver is appointed for any part of Borrower's property, Borrower makes an
assignment for the benefit of creditors, or any proceeding is commenced either
by Borrower or against Borrower under any Bankruptcy or insolvency laws seeking
the liquidation or reorganization of Borrower and such proceeding is not
dismissed within 60 days after such filing.




4.

Borrower’s Right to Prepay. Borrower may pay without penalty, all or a portion
of the amount owed earlier that it is due. Any prepayment shall be first applied
against any accrued and unpaid interest and then to reduce the amount of
principal due under this Note.




5.

Waiver of Demand, Presentment, etc. The Borrower hereby expressly waives demand
and presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, bringing of
suit and diligence in taking any action to collect amounts called for hereunder
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereunder, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
hereunder.




6.

Payment. Except as otherwise provided for herein, all payments with respect to
this Note shall be made in lawful currency of the United States of America by
check or wire transfer of immediately available funds, at the option of the
Lender, at the principal office of the Lender or such other place or places or
designated accounts as may be reasonably specified by the Lender of this Note in
a written notice to the Borrower at least one (1) business day prior to payment.














--------------------------------------------------------------------------------







7.

Assignment. The rights and obligations of the Borrower and the Lender of this
Note shall be binding upon, and inure to the benefit of, the permitted
successors, assigns, heirs, administrators and transferees of the parties
hereto.




8.

Waiver and Amendment. Any provision of this Note, including, without limitation,
the due date hereof, and the observance of any term hereof, may be amended,
waived or modified (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Borrower
and the Lender




9.

Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or delivered by facsimile transmission, to the Borrower at the address or
facsimile number set forth herein or to the Lender at its address or facsimile
number set forth in the records of the Borrower. Any party hereto may by notice
so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered or when
deposited in the mail in the manner set forth above and shall be deemed to have
been received when delivered or, if notice is given by facsimile transmission,
when delivered with confirmation of receipt.




10.

Governing Law; Jurisdiction; Waiver of Jury Trial.




(a)

THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.




(b)

THE BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE OF
CALIFORNIA OR UNITED STATES FEDERAL COURTS LOCATED IN SAN DIEGO, CALIFORNIA WITH
RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE. THE BORROWER IRREVOCABLY WAIVES
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS UPON IT MAILED
BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE BORROWER IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL
AFFECT THE LENDER’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
THE BORROWER AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.




(c)

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE.




11.

Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.




12.

Headings. Section headings in this Note are for convenience only, and shall not
be used in the construction of this Note.




13.

Attorneys Fees. Borrower agrees that if any legal action is necessary to enforce
or collect this Note, the prevailing party shall be entitled to reasonable
attorneys’ fees in addition to any other relief to which that party may be
entitled. This provision shall be applicable to the entire Note.




14.

Entire Agreement. This Note represents the entire outstanding obligation by
Borrower to Lender in relation to the repayment of such amount due hereunder and
supersedes all prior notes, agreements and understandings between Borrower and
Lender with respect to the subject matter hereof, written or oral.




IN WITNESS WHEREOF, the Borrower has caused this Note to be issued as of the
date first above written.




Ethos Environmental, Inc.










By: Corey P. Schlossmann          

Corey P. Schlossmann, President





2


